In *959In an action to recover damages for personal injuries, etc., and a proceeding to stay arbitration, defendant Lusk appeals from so much of a resettled order of the Supreme Court, Orange County, dated April 7, 1976, as permanently stayed arbitration between the petitioner and the respondents and vacated the demand for arbitration. Order affirmed insofar as appealed from, without costs or disbursements. There is support in the record for Special Term’s finding that, at the time of the accident, title to the subject automobile had not passed from defendant Lusk to defendant Davis. Hopkins, Acting P. J., Martuscello, Damiani and Suozzi, JJ., concur.